DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Claims
Claims 8, 10-22 and 24 are pending with claims 16-22 withdrawn and claim 24 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful to not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 11/10/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/11/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 102
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen (US 2003/0294472) with evidence by Thode (US 5,892,072) and Gabriel (GB 2094334).
The body of the claims stand alone wherein the preamble does not breathe life into the body of claims.
The claims are not interpreted as being directed to treating a person with any specific health issue.  The claims are not interpreted as administering any specific amount of a composition.  The suppressing language in the preamble does not state a person who ingests the composition has digestive abnormalities or is completely healthy or anything specific.  The language in the preamble is analogous to stating that if a person drinks water it will suppress thirst whether or not a person is thirsty.
Thus, as discussed below, for the claims, eating popcorn with coconut oil which naturally includes a blend of long chain fatty acid-containing lipid with the medium chain fatty acid-containing lipid are clearly capable of suppressing digestive tract symptoms for people who do not have issues with their digestive tract or suppressing digestive tract symptoms for people who are susceptible to digestive tract symptoms.
Regarding Clam 8, Jensen (‘472) teaches a method of inherently blending a long chain fatty acid-containing lipid with a medium chain fatty acid-containing lipid (See Abs., paras. 22-28, 78 and FIG-2

    PNG
    media_image1.png
    362
    489
    media_image1.png
    Greyscale

where the fat/oil is coconut oil, which naturally contains a blend of long chain fatty acid-containing lipid and medium chain fatty acid-containing lipid.  Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons. See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil like that used by Jensen (‘472) is known to naturally include a blend of medium chain fatty acids, C12 and C10 and less and long chain fatty acids, C14, C16, C18.  

    PNG
    media_image2.png
    210
    334
    media_image2.png
    Greyscale

Jensen’s (‘472) coconut oil laden product inherently has been blended with evidence provided by Gabriel (GB 2094334).  It is clear that Applicant does not describe taking a single piece of coconut meat and extracting the oil from this single piece of meat and taking a single soybean and extracting oil from this single soybean and then combining these two sources of oil and having a person ingest.  It was very well known in the art that when oils like those used in Jensen (‘472) are prepared the coconut oil is sourced from a process where many pieces of coconut meat are processed. Gabriel (GB 2094334) describes a process for extracting and refining coconut oil.  See FIG and pp. 1-2 of Gabriel (GB 2094334) 

    PNG
    media_image3.png
    606
    509
    media_image3.png
    Greyscale

where many pieces of coconut meat are fed into a screw press to expel the oil, mixed (blended) and heated in a tank, mixed (blended) further, processed in a spinning (blending) centrifuge, deodorized (blending) and combined into a stainless steel storage tank (blending by addition).  It is clear that during this processing medium chain fatty acids, C12 and C10 and long chain fatty acids, C14, C16, C18 that naturally occur in coconuts are blended to produce an edible blend of coconut oil that is usable for foods like popcorn.  Thus, it is inherent the naturally occurring triglycerides in Jensen’s (‘472) coconut oil have been subject to blending.); wherein a blending proportion of the long chain fatty acid containing lipid is 70 mass% or more and 100 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See Abs., para. 78 wherein the ingested coconut oil which naturally has a ratio of long chain fatty acid to medium chain fatty acid within the claimed ratio range. Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons.  The claimed 70% to 100% corresponds to a long chain/short chain ratio of 70/170 (41%) to 100/200 (50%) which equates to 41% - 50% long chain fatty acids and 50% to 59% medium chain fatty acids.  See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil is known to naturally include about 55-72% C12 and C10 and less medium chain fatty acids with the balance, 28-45%, being long chain fatty acids.) and ingesting a composition (See Abs., para. 27.).
Regarding Clam 12, Jensen (‘472) teaches a method wherein the medium chain fatty acid-containing lipid contains a constituent fatty acid having 6 to 12 carbon atoms, and the long chain fatty acid-containing lipid contains a constituent fatty acid having 13 to 30 carbon atoms (See Abs., paras. 22-28, 78 wherein the ingested coconut oil which naturally has long chain fatty acids and medium chain fatty acids within the claimed carbon atom chain length.  See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil is known to naturally include medium chain fatty acids, C12 and C10 and less, and long chain fatty acids, C14, C16, C18.  Note that C13 fatty acids are generally known to substantially not exist, as fatty acids are largely known as having even numbers of carbon fatty acid chains.).
Claim Rejections - 35 USC § 103
Claims 10-11, 13-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2003/0194472) with evidence by Thode (US 5,892,072) and Gabriel (GB 2094334) in view of and Tsukiyama et al. (WO 2016/121675).
As discussed above and in furtherance with respect the claims below the claims do not state a person who ingests the composition has digestive abnormalities or is completely healthy or anything specific.
Regarding Claim 10, Jensen (‘472) teaches the method discussed above, however, fails to expressly disclose wherein the digestive tract symptoms are upper digestive tract symptoms.
Tsukiyama (‘675) teaches that consuming fatty acids like those taught by Jensen (‘472) are effective for suppressing discomfort wherein the digestive tract symptoms are upper digestive tract symptoms as opposed to ingesting other compositions with different fatty acid profiles (See Abs., para. 3.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to reasonably expect and foreseeable with Jensen (‘472) and Tsukiyama (‘675) before them that a person who consumes Jensen’s (‘472) coconut oil covered popcorn would be able to suppress upper digestive tract symptoms as compared to other compositions with different fatty acid profiles.
Regarding Claim 11, Jensen (‘472) teaches the method discussed above, however, fails to expressly disclose wherein the digestive tract symptoms are symptoms in at least one of an esophagus and a stomach.
Tsukiyama (‘675) teaches that consuming fatty acids like those taught by Jensen (‘472) are effective for suppressing discomfort wherein the digestive tract symptoms are of an esophagus and a (See Abs., para. 3.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to reasonably expect and be foreseeable with Jensen (‘472) and Tsukiyama (‘675) before them that a person who consumes Jensen’s (‘472) coconut oil covered popcorn would be able to suppress esophagus and a stomach symptoms from developing as compared to other compositions with different fatty acid profiles.
Regarding Claim 13, Jensen (‘472) teaches the method discussed above, however, fails to expressly disclose wherein the medium chain fatty acid-containing lipid contains octanoic acid and decanoic acid as a constituent fatty acid, and the long chain fatty acid-containing lipid contains palmitic acid, oleic acid and linoleic acid as a constituent fatty acid.
Tsukiyama (‘675) teaches wherein the medium chain fatty acid-containing lipid contains octanoic acid and decanoic acid as a constituent fatty acid, and the long chain fatty acid-containing lipid contains palmitic acid, oleic acid and linoleic acid as a constituent fatty acid fore suppressing discomfort (See Abs., para. 16.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to reasonably expect and be foreseeable with Jensen (‘472) and Tsukiyama (‘675) before them to select an oil that includes the fatty acids as taught by Tsukiyama (‘675) into a food composition to suppress discomfort and treat their digestive tract symptoms.
Regarding Claim 14, Jensen (‘472) teaches the method discussed above, however, fails to expressly disclose blending amount of the medium chain fatty acid-containing lipid is 3 g or more and 15 g or less per 100 g of the composition.
Applicant does not set forth any non-obvious unexpected results for selecting one type of food form over another.
It would have been obvious and within the skill set to a person having ordinary skill in the art at the time of filing to incorporate the fatty acid composition in any effective amount, including the amount as claimed to provide a composition that is foreseeably predictably effective for its intended use.  Making any selection of amount would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a composition that is predictably foreseeably effective for its intended purpose.
Regarding Claim 15, Jensen (‘472) and Tsukiyama (‘675) teach the method discussed above, however, fail to expressly teach wherein the composition is in a form of a fluid diet, a semi-fluid diet, jelly, gel, powder, formulated milk powder, fermented milk, a bar, mousse, chocolate, a biscuit or ice cream.
Applicant does not set forth any non-obvious unexpected results for selecting one type of food form over another.
The composition used in Jensen’s (‘472) or Tsukiyama’s (‘675) method are either the same as claimed or it would have been obvious and foreseeable at the time of filing to incorporate the fatty acids into any type of food as desired by a user, including the types as claimed.  Making any selection of types would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a predictable composition that is effective for its intended purpose.
Regarding Claim 24, the body of the claim stands alone while the preamble does not breathe life into the body of claim.
The claims are not in interpreted as being directed to treating a person with any specific health issue.  The claims are not interpreted as administering any specific amount of a composition.  The suppressing language in the preamble does not state a person who ingests the composition has digestive abnormalities or is completely healthy or anything specific.  
Thus, as discussed below, for the claims, eating popcorn with coconut oil which naturally includes a blend of long chain fatty acid-containing lipid and medium chain fatty acid-containing lipid is clearly capable of suppressing digestive tract symptoms for people who do not have issues with their digestive tract or suppressing digestive tract symptoms for people who are susceptible to digestive tract symptoms.
Jensen (‘472) teaches a method of inherently blending a long chain fatty acid-containing lipid and medium chain fatty acid-containing lipid (See FIG-2, Abs., paras. 22-28, 78 where the fat/oil is coconut oil which naturally contains a blend of both long chain fatty acid-containing lipid and medium chain fatty acid-containing lipid.  Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons. See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil like that used by Jensen (‘472) is known to naturally include a blend of medium chain fatty acids, C12 and C10 and less, and long chain fatty acids, C14, C16, C18.  

    PNG
    media_image2.png
    210
    334
    media_image2.png
    Greyscale

Jensen’s (‘472) coconut oil laden product inherently has been blended with evidence provided by Gabriel (GB 2094334).  It is clear that Applicant does not describe taking a single piece of coconut meat and extracting the oil from this single piece of meat and taking a single soybean and extracting oil from this single soybean and then combining these two sources of oil and having a person ingest.  It was very well known in the art when oils like those used in Jensen (‘472) are prepared the coconut oil is sourced from a process where many pieces of coconut meat are processed. Gabriel (GB 2094334) describes a process for extracting and refining coconut oil.  See FIG and pp. 1-2 of Gabriel (GB 2094334) where many pieces of coconut meat are fed into a screw press to expel the oil, mixed (blended) and heated in a tank, mixed (blended) further, processed in a spinning (blending) centrifuge, deodorized (blending) and combined into a stainless steel storage tank (blending through addition).  It is clear that during this processing medium chain fatty acids, C12 and C10 and long chain fatty acids, C14, C16, C18 that naturally occur in coconuts are blended to produce an edible blend of coconut oil that is usable with foods like popcorn.  Thus, it is inherent the naturally occurring triglycerides in Jensen’s (‘472) coconut oil have been subject to blending.); wherein a blending proportion of the long chain fatty acid containing lipid is 30 mass% or more and 200 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See Abs., para. 78 wherein the ingested coconut oil which naturally has a ratio of long chain fatty acid to medium chain fatty acid within the claimed ratio range.  Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons.  The claimed 30% to 200% corresponds to a long chain/medium chain ratio of 30/130 (23%) to 200/300 (67%) which equates to 23% - 67% long chain fatty acids and 33% to 77% medium chain fatty acids.  See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil is known to naturally include about 55-72% C12 and C10 and less medium chain fatty acids with the balance, 28-45%, being long chain fatty acids.) and ingesting a composition (See Abs., para. 27.), however, fails to expressly disclose wherein the medium chain fatty acid-containing lipid is a lipid consisting of octanoic acid and decanoic acid in a mass ratio in the range of 70 to 90:30 to 10 octanoic acid to decanoic acid.
Tsukiyama (‘675) teaches wherein the medium chain fatty acid-containing lipid contains octanoic acid and decanoic acid as a constituent fatty acid, and the long chain fatty acid-containing lipid contains palmitic acid, oleic acid and linoleic acid as a constituent fatty acid for suppressing discomfort (See Abs., para. 16.)
It would have been obvious to a person having ordinary skill in the art at the time of filing with Jensen (‘472) and Tsukiyama (‘675) before them to foreseeably select an oil that includes the fatty acids as taught by Tsukiyama (‘675) in the amounts as claimed into a food composition to foreseeably suppress discomfort and treat digestive tract symptoms.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.